

EIGHTH AMENDMENT TO
JOINT VENTURE AGREEMENT
 
THIS EIGHTH AMENDMENT TO JOINT VENTURE AGREEMENT (the “Eighth Amendment”), dated
as of March 6, 2007, by and between SEMO Milling, LLC, a Missouri limited
liability company (“SEMO”), and Ethanex Energy North America, Inc., a Delaware
corporation (“Ethanex”).
 
RECITALS
 
WHEREAS, Ethanex and SEMO signed a non-binding letter of intent dated July 3,
2006, as subsequently amended, regarding the establishment of a joint venture
company to develop, commercialize and exploit certain technology of SEMO in
connection with the production, distribution and sale of ethanol and
ethanol-related products and corn and corn-based products from SEMO’s Cape
Girardeau, Missouri facility;
 
WHEREAS, Ethanex and SEMO entered into a Joint Venture Agreement dated August 4,
2006, as subsequently amended (the “JV Agreement”), for the formation,
organization, management and operation of a joint venture company known as
Ethanex at SEMO Port, LLC; and
 
WHEREAS, Ethanex and SEMO desire to further amend the JV Agreement as set forth
in this Eighth Amendment.
 
NOW, THEREFORE, in consideration of the above Recitals, which are incorporated
herein by reference, and the mutual agreements contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Ethanex and SEMO agree as follows:
 
1.  Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings given to such terms in the JV Agreement.
 
2.  Amendments to Joint Venture Agreement. Ethanex and SEMO agree and confirm
that the JV Agreement shall be amended as follows:
 
(a)  Section 1.9, Definitions and Interpretation, “Effective Date”, of the JV
Agreement is hereby deleted in its entirety and the revised Section 1.9,
Definitions and Interpretation, “Effective Date”, shall read in full as follows:
 
“Effective Date” means March 23, 2007.


1

--------------------------------------------------------------------------------


3.  Effectiveness. The Parties agree that this Eighth Amendment shall be given
retroactive effect to February 28, 2007, as if this Eighth Amendment had been
signed by the Parties on such date.
 
4.  Effect. The Parties acknowledge and agree that, except as amended herein,
the JV Agreement is in full force and effect and is hereby ratified and
confirmed.
 
5.  Governing Law. The validity, performance, construction and effect of this
Amendment shall be governed by the laws of the state of Missouri, without regard
to conflict of law principles.
 
6.  Counterparts. This Eighth Amendment (i) may be executed by facsimile
signatures and in several counterparts, and each counterpart when so executed
and delivered shall constitute an original of this Eighth Amendment, and all
such separate counterparts shall constitute but one and the same Eighth
Amendment and (ii) embodies the entire agreement and understanding between the
parties with respect to the subject matter hereon and supersedes all prior
agreements, consents and understandings related to such subject matter.
 
IN WITNESS WHEREOF, this Eighth Amendment to Joint Venture Agreement has been
executed as of the date first set forth above.
 

 
SEMO:
 
SEMO MILLING, LLC, a Missouri
limited liability company
 
By: /s/ Kenneth E. DeLine                  
Name:  Kenneth E. DeLine
Title:    Manager
     
ETHANEX:
 
ETHANEX ENERGY NORTH AMERICA, INC.,
a Delaware  corporation
 
By: /s/ Bryan J. Sherbacow                 
Name:  Bryan J. Sherbacow 
Title:    President & CEO



 
2

--------------------------------------------------------------------------------

